Citation Nr: 1640459	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-34 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tuberculosis (TB) and its residuals, to include any disability manifested by positive purified protein derivative (PPD) and TB tine test.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1985 until June 1988.

These matters come before the Board of Veteran's Appeals (Board) from the January 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In October 2015, the Veteran was provided a Board hearing, via video conference, before the undersigned Veterans Law Judge. The hearing transcript has been reviewed.

In December 2015, the Board remanded this claim for further development. A review of the claims folder reflects that the RO has complied with the December 2015 remand instructions by providing the Veteran with a VA medical examination in February 2016 and subsequently issuing a supplemental statement of the case.


FINDING OF FACT

The Veteran does not have a current diagnosis of TB or any of its residuals.


CONCLUSION OF LAW

The criteria for service connection for TB and its residuals have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2009.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes VA medical records, private medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in February 2016. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes a clinical examination and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. For the reasons below, the Board finds that the Veteran does not have a current disability for VA purposes.

The Veteran has averred he has TB and residuals such as shortness of breath and chest pain related to service. The claims folder reflects that the Veteran has had positive tine and PPD test during his military service. (See September 1986 medical record-supplemental medical date and September 1986 chronological record of medical care). Additionally, during the Veteran's military service, he was prescribed medication in response to the positive test results. (See September 1986 chronological record of medical care). More recently, the Veteran has received a positive PPD test. (See August 2015 private physician's letter).

The Veteran was provided a VA medical examination in February 2016. The examination report reflects that the Veteran does not have, or has had, active or latent TB. The examination report notes the Veteran's denial of sweating, fever at night, coughing up blood, loss of appetite, and unintended weight loss. Further, the examination report does not reflect the Veteran with any residuals of TB. A chest x-ray was administered which reflects the Veteran with clear lungs, a normal size heart, no pneumothorax, and no pleural effusions. 

The February 2016 examiner concluded that there are no objective medical evidence that the Veteran has a diagnosis of TB and its residuals, or any disability as a result of his positive PPD and tine test. The examiner explained that the Veteran denied any history of symptomatology that is likely due to, or related to, a TB infection. The examiner further explained that a positive skin test means that a person has been exposed to TB germs sometime during their life; however, it does not indicate that a person actually has TB. The examiner noted that the Veteran is a PPD converter and was treated prophylactically in service to decrease the likelihood of developing active TB. However, the examiner concluded that the Veteran was never diagnosed with TB or treated for active TB. Thus, the examiner opined that it is less likely than not that the Veteran currently has TB or any residuals of TB related to, or aggravated by, his military service.

As explained above, an essential element of a claim for service connection is evidence of a current disability. Here, while the record reflects the Veteran with positive tine and PPD test results, the results are not indicative of an actual disability. Rather, as noted in the February 2016 VA medical examination report, the Veteran is found to not have, or ever been diagnosed with, TB or any of its residuals. As such, service connection is not warranted.

Accordingly, the Board finds that a preponderance of the evidence is against each of the elements necessary for service connection and the Board concludes that service connection for TB and its residuals is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tuberculosis (TB) and its residuals is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


